Citation Nr: 0831446	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  96-45 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right lower extremity 
disorder, to include as secondary to service-connected 
residuals of fractures of the left tibia and fibula. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied entitlement to service 
connection for a right leg condition.

In April 2007, the Board reopened the veteran's claim for 
entitlement to service connection for a right leg condition 
and remanded this matter for further development and 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The veteran contends that he suffers from a right leg 
condition secondary to his service-connected left tibia and 
fibula fracture residuals.

In this case, in a June 2005 statement, a private physician, 
I. C., M.D., noted findings of right knee pain and internal 
derangement.  He opined that the veteran had a right knee 
disorder causally related to a service-connected left knee 
disability.  In a September 2005 VA joints examination 
report, the VA physician' assistant (PA) diagnosed age 
related degenerative changes of the right knee with mild 
patellofemoral osteoarthritis and indicated that it was less 
likely than not that the claimed right knee condition was 
related to the veteran's service-connected disabilities, 
specifically the left distal tibia/fibula fracture.  When 
asked to comment on the June 2005 private physician opinion, 
the PA discounted it, stating that review of the service 
medical records did not identify any left knee service-
connected injury.  

However, the Board's review of the record discloses evidence 
of a left knee injury in service.  The veteran was injured in 
August 1967.  A September 1967 X-ray film revealed, "no bone 
union at the fracture site of either the tibia or fibula.  
Tibial fracture sites still show posterior displacement of 
the distal fragment with slight degree of overriding but no 
significant angulation."  On hospital discharge, in October 
1967, diagnoses included compound fracture of the left tibia 
and fibula, distal third, and simple fracture of the left 
fibula, proximal third.  A December 1967 note reflects the 
veteran was still on crutches and had swelling of the left 
knee.  

In July 1968, VA X-rays disclosed an old fracture of the 
proximal end of the shaft of the fibula with bony union and 
malalignment.  The July 1968 VA examination concluded with a 
diagnosis of fracture left lower tibia and fibula, also 
fibular head with residuals.  These findings during and 
shortly after service lead the Board to conclude that the 
August 1968 rating decision granting service connection for 
the tibia and fibula fracture residuals, included the left 
knee symptoms related to the fracture of the proximal end of 
the shaft of the left fibula.  Consequently, in the April 
2007 remand decision, the Board determined that a medical 
opinion which considered the service-connected left knee was 
needed.

Pursuant to the April 2007 remand decision, the Board 
indicated that the veteran should be examined by a VA 
physician who was not involved with the September 2005 VA 
joints examination and opinion.  It was requested that the 
examiner identify the current manifestations of the veteran's 
left and right knee disabilities and determine whether it is 
at least as likely as not (a 50 percent or greater 
probability) that the service-connected fracture of the 
proximal and distal ends of the shaft of the left fibula 
caused or increased all or part of the veteran's claimed 
right knee disability. 

A review of the record indicates that the veteran was 
scheduled for a VA examination in August 2007.  A 
notification, printed and associated with a temporary file in 
January 2008, reflects that the veteran's August 2007 VA 
examination was cancelled due to the veteran's withdrawal of 
the claim.  

Thereafter, in the January 2008 supplemental statement of the 
case, the RVSR at the AMC clearly misinterpreted evidence of 
record, incorrectly indicating that the veteran had undergone 
an examination in August 2007 as well as misreading findings 
from the September 2005 VA examination report discussed above 
and appropriating them as August 2007 VA examination findings 
(this was actually the date the records were printed for 
association with the claims folder).  The Board notes that 
evidence of record does not show any indication that the 
veteran withdrew his claim for entitlement to service 
connection for a right leg disability.

The Court has specifically mandated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. 268 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Thus, while the Board regrets the 
additional delay in this case, for the reasons discussed 
above, the case must be returned to the AMC/RO to secure an 
adequate medical examination and opinion that complies with 
the Board's April 2007 remand.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.   The AMC/RO should arrange for the 
veteran to undergo a VA medical 
examination.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.  Following examination of the 
veteran, a review of the claims folder, 
and applying sound medical principles, the 
physician is requested to provide a clear 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's current 
right leg condition was caused by or 
aggravated (permanently increased in 
severity) by his service-connected 
residuals of fractures of the left tibia 
and fibula.

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed. The conclusions of 
the examiner should reflect review and the 
discussion of pertinent evidence, 
including the numerous contradictory 
medical opinions of record concerning the 
relationship between the veteran's claimed 
right leg disability and his service-
connected residuals of fractures of the 
left tibia and fibula.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO must review the claims file and 
ensure that there has been full compliance 
with all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2007), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

